Citation Nr: 0634125	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  94-46 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disorder.

2.  Whether new and material evidence sufficient to reopen a 
claim of service connection for a right knee disorder has 
been received.

3.  Whether new and material evidence sufficient to reopen a 
claim of service connection for a left knee disorder has been 
received.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1967 to 
October 1969 and from February 1973 to April 1973.  He was 
also a member of a reserve component from March 1989 to 
November 1990 in connection with his membership in the New 
Jersey Army National Guard.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey.  The Board remanded the case to 
the RO for additional development in July 1999.  The case was 
returned to the Board but it was remanded a second time in 
November 2004 for further development.  The case has again 
been returned to the Board for appellate review.

In September 2006, the veteran's representative submitted 
additional evidence along with a waiver of RO consideration.  
The Board will consider such evidence in the adjudication of 
this appeal.


FINDINGS OF FACT

1.  The veteran does not have a left ankle disorder that is 
attributable to his active military service.

2.  By a July 1970 rating decision, the RO denied the 
veteran's claim of service connection for a right knee 
disorder and a left knee disorder.  Although notified of the 
denial that same month, the veteran did not appeal the 
decision.

3.  Evidence received since the RO's July 1970 decision does 
not bear directly and substantially upon the right knee or 
left knee claim and it is not so significant that it must be 
considered in order to fairly decide the merits of the 
claims.


CONCLUSIONS OF LAW

1.  The veteran does not have a left ankle disorder that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2006).

2.  The July 1970 rating decision, which denied the veteran's 
claim of service connection for a right knee disorder and a 
left knee disorder, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).

3.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a right 
knee disorder or left knee disorder has not been received.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000, during the pendency of this 
appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2005).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2006).  

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal has 
been accomplished.  Pursuant to the Board's November 2004 
remand, the RO issued December 2004 and March 2005 notice 
letters, which notified the veteran and his representative of 
the legal criteria governing his claims.  The notice included 
what type of evidence would specifically constitute new and 
material evidence with respect to the veteran's previously 
denied knee claims and what type of evidence is needed to 
substantiate the underlying claims of service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In a 
supplemental statement of the case (SSOC) in April 2006, the 
RO notified them of the evidence that had been considered in 
connection with his claims and the bases for the denial of 
his claims.  After each, they were afforded the opportunity 
to respond.  Hence, the Board finds that the veteran has 
received notice of the information and evidence needed to 
substantiate his claims, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the December 2004 and March 2005 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was responsible 
for obtaining relevant records from any Federal agency.  It 
would make reasonable efforts to obtain private medical 
records, employment records, or records from state and local 
governments.  The RO also requested that the veteran identify 
any medical providers from whom he wanted the RO to obtain 
and consider evidence.  Additionally, the notice letters 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his claimed 
disabilities.  Furthermore, the RO told the veteran to 
provide it with any evidence or information he may have 
pertaining to his claims.

Although the complete notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
veteran's claims, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.  Additionally, the RO properly re-adjudicated the 
claim in April 2006, which followed the notice letters.  See 
Prickett v. Nicholson, No. 04-0140 (U.S. Vet. App. Sept. 11, 
2006).  Moreover, while the notice did not refer to criteria 
for assigning a disability rating or an effective date, see 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), neither of 
these questions is before the Board and is not raised by the 
Board's order set forth herein.  Consequently, a remand of 
the issues on appeal is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file.  The RO 
made reasonable attempts to obtain New Jersey Army National 
Guard records.  The veteran's personnel records from the 
National Guard were provided as were some medical records.  
If any other medical records from his service in the National 
Guard exist, they were not found by the National Personnel 
Records Center or the New Jersey Army National Guard Records 
Center.  Treatment records from the VA Medical Center (VAMC) 
in Lyons, New Jersey have also been obtained. 

II. Analysis

Service Connection

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

The veteran's service medical records (SMRs) from his time in 
active service are negative for any complaints or clinical 
findings concerning his left ankle.  The veteran contends 
that he injured his left ankle, while training with the New 
Jersey Army National Guard in 1989, when he jumped out of a 
truck and landed in a ravine.  The medical records from that 
time period are absent any indication of the incident or a 
left ankle injury of any nature.

There is also no competent evidence showing the veteran 
currently has a left ankle disability.  The only medical 
evidence of record concerning his left ankle is from October 
1994 VA treatment records.  The veteran complained of pain in 
his left ankle.  X-rays were negative for fracture, 
dislocation, or bone abnormality, but soft tissue swelling 
was seen laterally.  No diagnosis of a disability was made.  
Accordingly, because the evidence does not show in-service 
disease or injury regarding the left ankle and there is no 
evidence of a current left ankle disability, service 
connection for a left ankle disorder is not warranted.

The Board notes that the veteran was not provided a VA 
examination with regard to his left ankle claim.  Because 
there is no indication that there is a current left ankle 
disability that may be associated with the veteran's service, 
a medical examination is not required.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 86 (2006).

The Board has considered the veteran's written contentions 
with regard to his claim for service connection.  While the 
Board does not doubt the sincerity of the veteran's belief 
that he has a left ankle disability that is related to his 
time in service, as a lay person without the appropriate 
medical training or expertise, he simply is not competent to 
provide a probative opinion on a medical matter-such as the 
diagnosis or etiology of a current disability.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

For all the foregoing reasons, the Board finds that the claim 
of service connection for a left ankle disorder must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim of service connection, that 
doctrine is not applicable.  See 38 U.S.C.A § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2006); Ortiz v. Principi, 274 F.3d 
1361, 1365 (Fed. Cir. 2001).

Application to Reopen

As indicated above, the veteran's claims of service 
connection for right and left knee disorders (knee claims) 
were previously considered and denied in a July 1970 rating 
decision.  As the veteran did not appeal that decision, it is 
final based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).  The 
veteran sought to reopen his claim in June 1993.

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001); see also Hodge v. West, 
155 F.3rd 1356 (Fed. Cir. 1998).  The Board notes that 
38 C.F.R. § 3.156 was revised, effective August 29, 2001.  
66 Fed. Reg. 45,620-30 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.156(a) (2006).  It was revised again, 
effective October 6, 2006.  71 Fed. Reg. 52,455-57 (Sep. 6, 
2006).  Given the date of claim culminating in the instant 
appeal--June 1993--the Board will apply the version of 
38 C.F.R. § 3.156(a) in effect prior to August 29, 2001; that 
version appears in the 2001 edition of Title 38 of the Code 
of Federal Regulations.

38 C.F.R. § 3.156(a) (2001) provides that "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that 
which was not of record at the time of the last final 
disallowance (on any basis) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial pertinent to the 
claim now under consideration was the July 1970 RO decision.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

In the initial July 1970 rating decision (decided on the 
basis of the veteran's first set of SMRs and a June 1970 VA 
examination), the RO denied the veteran's claims of service 
connection for knee disabilities, noting that there was no 
evidence of a current disability of either knee.  The 
veteran's SMRs reflect that the veteran had complaints of 
swelling knees and painful joints on several occasions during 
service.  Thereafter, a June 1970 VA examination report 
revealed that the veteran's knees were symmetrical, there was 
no limitation of motion of the knees, and there was no 
instability.  X-rays showed no intrinsic bone or joint 
pathology and no abnormal soft tissue calcifications.  The RO 
denied the knee claims based on this evidence.

Evidence added to the record since the RO's July 1970 rating 
decision includes private and VA treatment records.  In 
particular, VA treatment records in 1994 reflect the 
veteran's complaints of bilateral knee pain.  X-rays of the 
knees in October 1994 were negative for fracture, 
dislocation, bone abnormality, or arthritic change.  In June 
1995, the veteran reported a history of arthralgia of the 
knees to a VA examiner.  The examiner reported that both 
knees did not show any swelling or restriction of motion on 
examination.  Finally, a January 1996 discharge summary 
indicates that the veteran had a slight limitation of 
movement of his legs due to chronic knee pain.

The evidence received since the final July 1970 RO decision 
is new in the sense that it was not previously before agency 
decision makers.  However, none of the evidence is material 
for purposes of reopening the claim of service connection for 
knee disorders.  Here, the medical evidence received since 
the prior denial does not indicate that the veteran suffers 
from a current disability of either knee.  Although the 
January 1996 discharge summary mentioned slight limitation of 
movement of the legs and chronic knee pain, that summary was 
in the context of the veteran being hospitalized for 
psychiatric reasons and also did not provide a diagnosis of 
any knee disability.  Moreover, there is no evidence of any 
additional in-service injury, to include his time in the New 
Jersey Army National Guard.  The basis of the prior denial 
was that there was no evidence establishing a current knee 
disability and the medical evidence received since then also 
does not include any such evidence or opinion.

Under these circumstances, the Board must conclude that new 
and material evidence has not been received; hence, the 
requirements to reopen the claims of service connection for 
right and left knee disorders have not been met, and the 
appeal must be denied.  As new and material evidence to 
reopen the finally disallowed claim has not been received, 
the benefit-of-the-doubt doctrine is not applicable.  See 
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

The Board acknowledges the representative's contention that 
the knee claims should be characterized as new claims and not 
applications to reopen previously denied claims.  The 
representative argues that because the veteran is now 
alleging that he was injured in training that occurred 
subsequent to the previously denied claims, the knee claims 
are in fact new claims.  In this case, the veteran's claim of 
service connection does not differ from those that were 
denied in the July 1970 final decision.  The veteran is 
merely basing the knee claims on a new theory of onset, which 
does not constitute new claims.  See Ashford v. Brown, 
10 Vet. App. 120, 123 (1997).  Consequently, the Board finds 
that the veteran's claims of service connection for knee 
disorders due to National Guard service are not "new" 
claims and that submission of new and material evidence is 
required in order for the Board to consider the substantive 
merits of the claims of service connection, regardless of the 
veteran's current theory.  In other words, if evidence were 
presented showing current diagnosed disability, whether due 
to injury prior to 1970 or thereafter, the claim would be 
reopened.  There would be a new factual basis in the evidence 
that would be significant enough to require de novo 
consideration.  Here, the veteran has made different 
allegations regarding the onset of disability, but the 
evidence is cumulative-it continues to show no current 
diagnosed disability.


ORDER

Service connection for a left ankle disorder is denied.

The application to reopen a claim of service connection for a 
right knee disorder is denied.

The application to reopen a claim of service connection for a 
left knee disorder is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


